In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00118-CV
                                                ______________________________
 
 
 
                                                   IN
RE:  MICHAEL KENNEDY
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
 
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Michael Kennedy filed a petition for
writ of mandamus with the Twelfth Court of Appeals.  By order of the Texas Supreme Court, that petition
has been transferred to this Court for decision.  
            In his petition, he asks the court
to issue an order directing a trial court clerk and a deputy clerk of the
Twelfth Court of Appeals to file his notices of appeal and to cease “denying
and refusing to file petitions and pleadings” in a civil lawsuit which was
evidently appealed to that court.  
            As best as we can glean from his
petition, he believes a series of motions were rejected by the Tyler deputy
clerk that he mailed to the court in relation to a specified cause number:  another mandamus that he had filed with that
court (cause number 12-10-00297-CV).  He
has attached copies of documents, some of which bear dates of receipt by the
Twelfth Court of Appeals, to the present petition.  There are three copies of a notice of appeal,
a motion stating that other individuals had admitted a crime of which Kennedy
was accused, a motion to issue a capias to release him because the judge should
not allow him to be incarcerated for sixty-two years, a motion showing he had
requested a competence hearing related to some prior plea, and a motion “showing
court that Michael Kennedy anger, mad, hateress [sic] and upset and Counsel . .
. could get injury around Michael Kennedy,” and a “motion objections for trial
court to provide Michael Kennedy all court reporter’s records in no.
12-10-00297-CR” because he would represent himself at “resentence.”  Finally, he includes a motion to order a new
trial on his conviction. 
            This Court has, by statute, limited
mandamus jurisdiction.  We have
jurisdiction to issue a writ of mandamus against a “judge of a district or
county court in the court of appeals district.” 
Tex. Gov’t Code Ann. §
22.221(b) (Vernon 2004).  As we are
sitting in the place of the Twelfth Court of Appeals, our jurisdiction in this
instance provides us with authority to issue mandamus to a judge of a district
or county court within the territorial bounds of the Twelfth Appellate
District.  
            In this instance, no relief has been
sought against any individual over whom we have general mandamus
authority.  Accordingly, we have no
jurisdiction to provide the relief requested.
            We deny the petition for writ of mandamus.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date
Submitted:          November 15, 2010
Date
Decided:             November 16, 2010